NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 20a0049n.06

                                          No. 19-1436

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

 RONNIE WADDELL,                                      )                       FILED
                                                      )                  Jan 23, 2020
        Plaintiff-Appellant,
                                                      )              DEBORAH S. HUNT, Clerk
                                                      )
 v.
                                                      )
                                                      )
 T. ZAK, Sergeant, et al.,                                    ON APPEAL FROM THE
                                                      )
        Defendants,                                           UNITED STATES DISTRICT
                                                      )
                                                              COURT FOR THE EASTERN
                                                      )
 DOCTOR LLOYD; ANDREA ROGERS;                      E. )       DISTRICT OF MICHIGAN
 JONES; J. WHEA; NURSE JOHN BEXTON,                   )
        Defendants-Appellees.                         )
                                                      )


       Before: ROGERS, KETHLEDGE, and LARSEN, Circuit Judges.

       KETHLEDGE, Circuit Judge. Ronnie Waddell spent ten days in a Michigan jail, during

which time he began to exhibit symptoms of withdrawal. The jail’s medical staff monitored and

treated Waddell until his release. Waddell later sued them, alleging they had treated him with

deliberate indifference.     The district court granted summary judgment to the defendants.

We affirm.

       On August 6, 2015, sheriff deputies in Genesee County arrested Waddell and took him to

the county jail, where the medical staff asked him whether he had been using any drugs. Waddell

lied and said no. Within two days he began to show signs of withdrawal, which led the staff to

screen him again. This time Waddell admitted that, prior to his arrest, he had been consuming

Xanax, methadone, and a twelve pack of beer daily. Thereafter the nurses checked Waddell’s
No. 19-1436, Waddell v. Zak, et al.


vitals three times daily and gave him medication to ease his withdrawal symptoms. Waddell was

symptom-free by August 12, so the staff discontinued his medication.

       On August 14, however, Waddell became so aggressive and uncooperative that sheriff’s

deputies (who are not parties to this appeal) eventually tased, pepper-sprayed, and restrained him.

Thereafter the medical staff again monitored Waddell and gave him medication. On August 16,

Waddell was released from custody and taken to a medical center, where he was treated for

withdrawal.

       Waddell thereafter brought this lawsuit, claiming that the defendants’ treatment of his

symptoms was constitutionally inadequate. The district court granted summary judgment, holding

that Waddell lacked evidence that would allow a jury to find that the defendants had treated him

with deliberate indifference. We review the court’s decision de novo. See Rhinehart v. Scutt, 894

F.3d 721, 735 (6th Cir. 2018).

       We affirm substantially for the reasons stated by the district court in its thorough opinion.

On appeal Waddell’s arguments are conclusory: he does not identify specific evidence giving rise

to a genuine issue of material fact as to whether the defendants’ treatment of him was so deficient

as to violate the Constitution, and his expert testimony (at least what he quotes in his brief) does

not even contain an actual opinion. That Waddell’s symptoms were at one point severe, and that

at multiple points the deputies were forced to restrain him, does not mean that the medical staff

violated any duty as to their treatment of him. Waddell does assert that the district court should

have applied a different substantive standard than the one it did apply. But Waddell neither made

that argument below nor developed it on appeal. And in any event the difference between the two

standards is immaterial on the record here.

       The district court’s judgment is affirmed.



                                                -2-